                                          Case 5:15-cv-02543-BLF Document 359 Filed 01/04/19 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4

                                   5     TESSERA, INC.,                                     Case No. 15-cv-02543-BLF
                                   6                    Plaintiff,                          ORDER RE THE PARTIES’ MOTIONS
                                                                                            FOR SUMMARY JUDGMENT;
                                   7             v.                                         SCHEDULING CASE MANAGEMENT
                                                                                            CONFERENCE FOR MARCH 7, 2019,
                                   8     TOSHIBA CORPORATION,                               AT 11:00 A.M.
                                   9                    Defendant.

                                  10          On March 6, 2017, this case was stayed pending the outcome of Tessera, Inc.’s appeal
                                  11   before the Ninth Circuit. ECF 330. On November 21, 2018, the Ninth Circuit dismissed
                                  12   Tessera’s appeal for lack of appellate jurisdiction. See Ex. A, ECF 358-1. On December 21,
Northern District of California
 United States District Court




                                  13   2018, the parties filed a Joint Case Status Update requesting “to renew all pending motions for
                                  14   summary judgment.” See Joint Case Status Update at 2, ECF 358. At the time this case was
                                  15   stayed, two “second-stage” motions for summary judgment were pending: ECF 303 and ECF 305.
                                  16   Both motions were terminated without prejudice. See Order Granting Stay at 13, ECF 330.
                                  17          The parties shall re-notice their respective “second-stage” motions for summary judgment.
                                  18   The parties are to reserve a hearing date and motions are to be filed within 14 days of reserving a
                                  19   date, in accordance with the undersigned’s Standing Order re Civil Cases. The summary
                                  20   judgment briefing may be updated but must not exceed the pages used in the original briefing.
                                  21   The parties are to submit courtesy copies of the re-filed briefing and exhibits to chambers.
                                  22   Footnotes, if any, shall be double-spaced and in 12-point type, in accordance with the Standing
                                  23   Order re Civil Cases.
                                  24          The Court hereby SETS a case management conference for March 7, 2019, at 11:00 a.m.
                                  25   The joint case management statement shall be due February 28, 2019.
                                  26          IT IS SO ORDERED.
                                  27   Dated: January 4, 2019                          ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
